Exhibit 10.41

Coca-Cola Bottling Co. Consolidated

Annual Bonus Plan

 

(Amended and Restated Effective as of January 1, 2018)

 

 

 

--------------------------------------------------------------------------------

 

Coca-Cola Bottling Co. Consolidated

Annual Bonus Plan

 

Table of Contents

 

 

 

 

Page

 

 

 

 

1.

 

PURPOSE

1

 

 

 

 

2.

 

DEFINITIONS

1

 

 

 

 

3.

 

ADMINISTRATION

4

 

 

 

 

4.

 

ELIGIBILITY

5

 

 

 

 

5.

 

PARTICIPATION

5

 

 

 

 

6.

 

QUALIFICATION FOR AND AMOUNT OF AWARDS

5

 

 

 

 

7.

 

PAYMENT DATE

6

 

 

 

 

8.

 

AMENDMENT OR TERMINATION

6

 

 

 

 

9.

 

WITHHOLDING

7

 

 

 

 

10.

 

COMPLIANCE WITH CODE SECTION 409A

7

 

 

 

 

11.

 

DESIGNATION OF BENEFICIARIES

7

 

 

 

 

12.

 

WITHDRAWAL OF PARTICIPATING COMPANY

7

 

 

 

 

13.

 

MISCELLANEOUS

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

Coca-Cola Bottling Co. Consolidated

Annual Bonus Plan

 

1.

PURPOSE

Coca-Cola Bottling Co. Consolidated maintains the Coca-Cola Bottling Co.
Consolidated Annual Bonus Plan to promote the best interests of the Company and
its stockholders by providing key management employees with additional
incentives to assist the Company in meeting and exceeding its annual business
goals.  The Plan, as amended and restated effective January 1, 2017, is being
further amended and restated by this instrument to address changes made to
Section 162(m) of the Internal Revenue Code by the Tax Cuts and Jobs Act.

2.

DEFINITIONS

Whenever used herein and capitalized, the following terms shall have the
respective meanings indicated unless the context plainly requires otherwise:

 

(a)

Affiliate:  Any corporation or other entity with respect to which the Company
owns, directly or indirectly, 100% of the corporation’s or other entity’s
outstanding capital stock or other equity interests, and any other corporation
or entity with respect to which the Company owns directly or indirectly 50% or
more of such corporation’s or entity’s outstanding capital stock or other equity
interests and which the Committee designates as an Affiliate.

 

(b)

Board:  The Board of Directors of the Company.

 

(c)

Change in Control:  Any of the following:

 

i.

The acquisition or possession by any person, other than Harrison Family
Interests (as defined in Subparagraph v.A. of this Paragraph), of beneficial
ownership of shares of the Company’s capital stock having the power to cast more
than 50% of the votes in the election of the Board or to otherwise designate a
majority of the members of the Board; or

 

ii.

At any time when Harrison Family Interests do not have beneficial ownership of
shares of the Company’s capital stock having the power to cast more than 50% of
the votes in the election of the Board or to otherwise designate a majority of
the members of the Board, the acquisition or possession by any person, other
than Harrison Family Interests, of beneficial ownership of shares of the
Company’s capital stock having the power to cast both (A) more than 20% of the
votes in the election of the Board and (B) a greater percentage of the votes in
the election of the Board than the shares beneficially owned by Harrison Family
Interests are then entitled to cast; or

 

iii.

The sale or other disposition of all or substantially all of the business and
assets of the Company and its subsidiaries (on a consolidated basis) outside the
ordinary course of business in a single transaction or series of related
transactions, other than any such sale or disposition to a person controlled,
directly or indirectly, by the Company or to a person controlled, directly or
indirectly, by Harrison Family Interests that succeeds to the rights and
obligations of the Company with respect to the Plan; or

 

--------------------------------------------------------------------------------

 

 

iv.

Any merger or consolidation of the Company with another entity in which the
Company is not the surviving entity and in which either (A) the surviving entity
does not succeed to the rights and obligations of the Company with respect to
the Plan or (B) after giving effect to the merger, a “Change in Control” under
Subparagraph i. or ii. of this Paragraph would have occurred as defined therein
were the surviving entity deemed to be the Company for purposes of Subparagraphs
i. and ii. of this Paragraph (with appropriate adjustments in the references
therein to “capital stock” and “the Board” to properly reflect the voting
securities and governing body of the surviving entity if it is not a
corporation).

 

v.

For purposes of this Paragraph:

 

A.

“Harrison Family Interests” means and includes, collectively, the lineal
descendants of J. Frank Harrison, Jr. (whether by blood or adoption), any
decedent’s estate of any of the foregoing, any trust primarily for the benefit
of any one or more of the foregoing, any person controlled, directly or
indirectly, by any one or more of the foregoing, and any person in which any one
or more of the foregoing have a majority of the equity interests;

 

B.

“person” includes an entity as well as an individual, and also includes, for
purposes of determining beneficial ownership, any group of persons acting in
concert to acquire or possess such beneficial ownership;

 

C.

“beneficial ownership” has the meaning ascribed to such term in Rule 13d-3 of
the Securities Exchange Act of 1934;

 

D.

“control” of a person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person;
and

 

E.

“subsidiary” of the Company means any person as to which the Company, or another
subsidiary of the Company, owns more than 50% of the equity interest or has the
power to elect or otherwise designate a majority of the members of its board of
directors or similar governing body.

Notwithstanding any other provision of this Paragraph, the revocable appointment
of a proxy to vote shares of the Company’s capital stock at a particular meeting
of stockholders shall not of itself be deemed to confer upon the holder of such
proxy the beneficial ownership of such shares.  If any person other than
Harrison Family Interests would (but for this sentence) share beneficial
ownership of any shares of the Company’s capital stock with any Harrison Family
Interests, then such person shall be deemed the beneficial owner of such shares
for purposes of this definition only if and to the extent such person has the
power to vote or direct the voting of such shares otherwise than as directed by
Harrison Family Interests and otherwise than for the benefit of Harrison Family
Interests.

2

 

--------------------------------------------------------------------------------

 

 

(d)

Code:  The Internal Revenue Code of 1986, as amended.  References thereto shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

(e)

Committee:  The Compensation Committee of the Board or a subcommittee of such
Committee.

 

(f)

Company:  Coca-Cola Bottling Co. Consolidated, a Delaware corporation, or any
entity which succeeds to its rights and obligations with respect to the Plan.

 

(g)

Participant:  An employee of the Company or a Participating Company who has been
granted an award under the Plan in accordance with Paragraph 5.

 

(h)

Participating Company:  Subject to the provisions of Paragraph 13, the Company
and any Affiliate which adopts the Plan with the approval of the Committee for
the benefit of its designated employees.  Each Participating Company shall be
deemed to appoint the Committee as its exclusive agent to exercise on its behalf
all of the power and authority conferred by the Plan upon the Company.  The
authority of the Committee to act as such agent shall continue until the
Participating Company withdraws from the Plan or the Plan is terminated by the
Company.

 

(i)

Performance Measures:  The measurable performance objective or objectives
established pursuant to the Plan and used in calculating the Overall Goal
Achievement Factor in Paragraph 6.   Performance Measures may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Participating Company,
division, department, region or function within the Participating Company in
which the Participant is employed.  The Performance Measures may be established
relative to the performance of other companies.  The Performance Measures shall
be determined by the Committee, based on one or more of the following criteria,
as may be determined by the Committee: (i) return on equity; (ii) revenue or
revenue growth; (iii) earnings before interest and taxes or before interest,
taxes, depreciation and amortization; (iv) earnings before interest, taxes and
amortization;  (v) operating income; (vi) pre- or after-tax income; (vii) cash
flow; (viii) cash flow per share; (ix) net earnings; (x) earnings per share;
(xi) return on invested capital; (xii) return on assets; (xiii) economic value
added (or an equivalent metric); (xiv) stock price performance; (xv) total
stockholder return; (xvi) improvement in or attainment of expense levels; (xvii)
improvement in or attainment of working capital levels; (xviii) debt reduction,
or (xix) net debt.

Each Performance Measure will be determined after taking into account any gains
or losses from the sale of assets outside the ordinary course of business, any
gains or losses from discontinued operations, any extraordinary gains or losses,
the effects of accounting changes, any unusual, nonrecurring, transition,
one-time or similar items or charges, the diluted impact of goodwill on
acquisitions, and any other items that the Committee determines.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or a Participating Company, or the
manner in which it conducts its business, or other events or circumstances
render the Performance Measures unsuitable, the Committee may, in its sole
discretion, modify such Performance Measures or the related minimum acceptable
level of achievement, in whole or in part, as the Committee deems appropriate
and equitable.  No payments shall be made with respect to awards made under the
Plan subject to Performance Measures unless, and then only to the extent that,
the Committee certifies the Performance Measures have been achieved.

3

 

--------------------------------------------------------------------------------

 

 

(j)

Plan:  The Coca-Cola Bottling Co. Consolidated Annual Bonus Plan, as contained
herein and as it may be amended from time to time hereafter.

 

(k)

Plan Administrator:  The Vice Chairman, Chief Financial Officer Vice President
and Treasurer or such other person or persons as may be designated from time to
time by the Chief Executive Officer of the Company.

 

(l)

Retirement:  A Participant’s termination of employment with the Company and its
Affiliates other than on account of death and:

 

i.

After attaining age 60;

 

ii.

After attaining age 55 and completing 20 “years of service;” or

 

iii.

As the result of Total Disability.

For purposes of determining a Participant’s “years of service” under
Subparagraph ii. of this Paragraph, a Participant is credited with a year of
service for any calendar year in which the Participant completes at least 1,000
hours of service, including periods of Total Disability and authorized leaves of
absence and excluding periods of employment with Affiliates of the Company prior
to becoming an Affiliate unless inclusion of such employment is approved by the
Committee.  “Hours of service” are credited in accordance with the provisions of
the Company’s Savings Plan, as amended from time to time, as if that plan were
in existence when the service was performed.

 

(m)

Total Disability:  A physical or mental condition under which the Participant
qualifies as totally disabled under the group long-term disability plan of the
Participating Company; provided, however, that if the Participant is not covered
by such plan or if there is no such plan, the Participant shall be under a Total
Disability if the Participant is determined to be disabled under the Social
Security Act.  Notwithstanding any other provisions of the Plan, a Participant
shall not be considered under a Total Disability if such disability is due to
(i) war, declared or undeclared, or any act of war, (ii) intentionally
self-inflicted injuries, (iii) active participation in a riot, or (iv) the
Participant’s intoxication or the Participant’s illegal use of drugs.

3.

ADMINISTRATION

 

(a)

Committee:  The Plan will be administered by the Committee.

 

(b)

Authority of Committee:  In administering the Plan, the Committee is authorized
to (i) establish guidelines for administration of the Plan, (ii) make
determinations under and interpret the terms of the Plan, (iii) make awards
pursuant to the Plan and prescribe the terms and conditions of such awards
consistent with the provisions of the Plan and of any agreement or other
document evidencing an award made under the Plan, and (iv) to take such other
actions as may be necessary or desirable in order to carry out the terms, intent
and purposes of the Plan.  Subject to the foregoing, all determinations and
interpretations of the Committee will be binding upon the Participating
Companies and each Participant.

 

(c)

Delegation of Authority:  The Committee, in its discretion, may delegate to a
special committee consisting of one or more officers of the Company, all or part
of the Committee’s authority and duties with respect to awards to individuals
who at the time of the award are not, and are not anticipated to become, persons
subject to the reporting and other provisions of Section 16 of the Securities
Exchange Act of 1934.  The Committee may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Committee’s delegate or delegates that were consistent with the terms of the
Plan.

4

 

--------------------------------------------------------------------------------

 

4.

ELIGIBILITY

The Committee is authorized to grant cash awards to any officer, including
officers who are directors, and to other employees of a Participating Company
and in key positions.

5.

PARTICIPATION

Management will recommend annually key positions which it recommends be granted
awards under the Plan.  Management will inform individuals in selected key
positions of their participation in the Plan.

6.

QUALIFICATION FOR AND AMOUNT OF AWARDS

 

(a)

Performance Measures:  Participants will qualify for awards under the Plan based
on the achievement of one or more Performance Measures established for the
fiscal year.

 

(b)

Gross Cash Award:  The total cash award to the Participant will be computed as
follows:

Gross Cash Award =

Base Salary times

Approved Bonus % Factor times

Indexed Performance Factor times

Overall Goal Achievement Factor

Notwithstanding the above formula, the maximum cash award that may be made to
any individual Participant based upon performance for any fiscal year shall be
$3,000,000. Annex A illustrates a sample calculation of the Gross Cash Award.

 

(c)

Base Salary:  The Base Salary is the Participant’s base salary level for the
fiscal year.

 

(d)

Approved Bonus % Factor:  The Approved Bonus % Factor is a number set by the
Committee (not to exceed 100%) to reflect each Participant’s relative
responsibility and the contribution to Company performance attributed to each
Participant’s position with a Participating Company.

 

(e)

Indexed Performance Factor:  The Indexed Performance Factor is determined by the
Committee prior to making payments of awards for each fiscal year, based on each
individual’s performance during such fiscal year.

 

(f)

Overall Goal Achievement Factor:  The Overall Goal Achievement Factor used in
calculating the Gross Cash Award for each Participant each year will be
determined by multiplying the weightage factor determined by the Committee for
such year (which may be from 0% to 100% for each Performance Measure selected by
the Committee) by the goal achievement percentage determined by the Committee
for the level of performance achieved with respect to specified levels of, or
growth or reduction in, such Performance Measure.  Annex A illustrates the
methodology for calculation of the Overall Goal Achievement Factor.

 

(g)

Approval of Awards:  The Committee will review and approve all awards.  The
Committee has the full and final authority in its discretion to adjust the Gross
Cash Award determined in accordance with the formula described above in arriving
at the amount of the award to be paid to any Participant; subject, however, to
the limitation that such authority may be exercised in a manner which reduces
(by using lower numbers for the Indexed Performance Factor or otherwise) or
eliminates, but not in a manner which increases, the Gross Cash Award calculated
in accordance with the formula prescribed in Subparagraph (b) of this Paragraph
6.

5

 

--------------------------------------------------------------------------------

 

 

(h)

Qualification for Award:  Except as otherwise provided in Subparagraph (i) of
this Paragraph 6, the Participant must be an active employee of the Company or
an Affiliate on the last day of the applicable fiscal year to qualify for an
award.  If a Participant’s employment with the Company and all Affiliates is
terminated, voluntarily or involuntarily, during a fiscal year for any reason
other than those described in Subparagraph (i) of this Paragraph 6, the
Participant shall forfeit any right to an award or any portion thereof;
provided, however, that in unusual circumstances, the Committee, in its sole
discretion, may waive the forfeiture in whole or in part.  Any employee who
assumes a key position during a fiscal year may be eligible for a pro-rated
award at the option of the Committee.

 

(i)

Total Disability, Retirement or Death during Fiscal Year:  In the event of the
Total Disability, Retirement, or death of any Participant during any fiscal
year, and in the event of the subsequent attainment of the Performance Measure
applicable to such Participant, such Participant or such Participant’s
designated beneficiary or estate, as applicable, shall be entitled to receive no
later than the March 31 next following the close of the fiscal year to which
such award relates, a pro rata portion of the Participant’s award based on the
portion of the fiscal year completed through the date of the Participant’s Total
Disability, Retirement or death.

 

(j)

Change in Control:  Notwithstanding any provision of the Plan to the contrary,
if a Change in Control occurs prior to the end of a fiscal year, within 15 days
following the occurrence of the Change in Control, each Participant shall be
entitled to receive a pro rata portion of the Participant’s award for the fiscal
year, based on the portion of the fiscal year completed through the date of the
Change in Control.  For purposes of any award payment made pursuant to this
Subparagraph (j), an Overall Goal Achievement Factor of 100% shall be deemed to
have been earned as of the effective date of the Change in Control for each
Performance Measure.

7.

PAYMENT DATE

 

(a)

Payment Date:  Except as provided in Subparagraph (b) of this Paragraph 7,
awards shall be paid no later than the March 31 next following the close of the
fiscal year to which such awards relate.  In any event, the Committee shall
provide written certification that the annual performance goals have been
attained prior to any payments being made for any fiscal year.

 

(b)

Deferral of Awards:  A Participant may, in accordance with procedures
established under the Company’s Supplemental Savings Incentive Plan (“SSIP”) and
in accordance with the requirements of Section 409A of the Code, defer payment
of an award under the SSIP.  Thereafter, payment of any award so deferred will
be subject to all provisions of the SSIP.

8.

AMENDMENT OR TERMINATION

 

(a)

Amendment or Termination:  The Committee reserves the right at any time to amend
or terminate the Plan, in whole or in part, for any reason and without the
consent of any Participating Company, Participant or Beneficiary.  Each
Participating Company by its participation in the Plan shall be deemed to have
delegated this authority to the Committee.  Notwithstanding the foregoing, any
amendment which must be approved by the stockholders of the Company in order to
comply with applicable law or the rules of the exchange on which shares of
Common Stock are traded shall not be effective unless and until such approval
has been obtained.  Presentation of this Plan or any amendment thereof for
stockholder approval shall not be construed to limit the Company’s authority to
offer similar or dissimilar benefits under other plans or otherwise with or
without stockholder approval.  Without limiting the generality of the foregoing,
the Committee may amend this Plan to eliminate provisions that are no longer
necessary as a result in changes in tax or securities laws or regulations.

6

 

--------------------------------------------------------------------------------

 

 

(b)

Notice:  Notice of any amendment or termination of the Plan shall be given by
the Committee to all Participating Companies.

9.

WITHHOLDING

The Company shall have the authority and the right to deduct or withhold an
amount sufficient to satisfy federal, state and local taxes required by law to
be withheld with respect to any award.

10.

COMPLIANCE WITH CODE SECTION 409A

Except with respect to awards deferred pursuant to Paragraph 7(b), the Plan is
not intended to provide any payments that constitute a “deferral of
compensation,” as described in Treasury Regulations Section
1.409A-1(b).  Notwithstanding the preceding sentence, to the extent the Plan or
any payment made under the Plan is determined to be subject to the provisions of
Section 409A of the Code, the Plan shall be interpreted, operated and
administered consistent with this intent.

11.

DESIGNATION OF BENEFICIARIES

 

(a)

Beneficiary Designation:  Every Participant shall file with the Plan
Administrator a written designation of one or more persons as the beneficiary
who shall be entitled to receive any amount payable under the Plan after the
Participant’s death.  A Participant may from time to time revoke or change such
beneficiary by filing a new designation as described in the preceding
sentence.  The last such designation received by the Plan Administrator shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Plan Administrator prior to
the Participant’s death, and in no event shall it be effective as of any date
prior to such receipt.  All decisions by the Plan Administrator concerning the
effectiveness of any beneficiary designation and the identity of any beneficiary
shall be final.  If a beneficiary dies after the death of the Participant and
prior to receiving the payment(s) that would have been made to such beneficiary
had such beneficiary’s death not occurred, and if no contingent beneficiary has
been designated, then for the purposes of the Plan the payment(s) that would
have been received by such beneficiary shall be made to the beneficiary’s
estate.

 

(b)

No Beneficiary Named or in Existence: If no beneficiary designation is in effect
at the time of a Participant’s death (including a situation where no designated
beneficiary is alive or in existence at the time of the Participant’s death),
any amounts payable under the Plan after the Participant’s death shall be made
to the Participant’s surviving spouse, if any, or if the Participant has no
surviving spouse, to the Participant’s estate.  If there is any doubt as to the
right of any person to receive such payments, the Plan Administrator may direct
the Company to withhold payment, without liability for any interest thereon,
until the rights thereto are determined, or the Plan Administrator may direct
the Company to pay any such amount into any court of appropriate jurisdiction;
and such payment shall be a complete discharge of the liability of the Company.

12.

WITHDRAWAL OF PARTICIPATING COMPANY

 

(a)

Withdrawal of Participating Company:  A Participating Company (other than the
Company) may withdraw from participation in the Plan by giving the Committee
prior written notice approved by resolution of its board of directors or similar
governing body specifying a withdrawal date, which shall be the last day of a
month at least 30 days subsequent to the date which notice is received by the
Committee.  A Participating Company shall withdraw from the participation in the
Plan if and when it ceases to be an Affiliate.  The Committee may require a
Participating Company to withdraw from the Plan as of any withdrawal date the
Committee specifies.

7

 

--------------------------------------------------------------------------------

 

 

(b)

Effect of Withdrawal:  A Participating Company’s withdrawal from the Plan shall
not in any way modify, reduce or otherwise affect the Participating Company’s
obligations under awards made before the withdrawal, as such obligations are
defined under the provisions of the Plan existing immediately before this
withdrawal.  Withdrawal from the Plan by any Participating Company shall not in
any way affect any other Participating Company’s participation in the Plan.

13.

MISCELLANEOUS

 

(a)

No Right to Continued Employment:  Nothing contained in the Plan shall give any
employee the right to be retained in the employment of the Company or any
Affiliate or affect the right of the Company or any Affiliate to dismiss any
employee with or without cause.  The adoption and maintenance of the Plan shall
not constitute a contract between the Company and any employee or consideration
for, or an inducement to or condition of, the employment of any
employee.  Unless a written contract of employment has been executed by a duly
authorized representative of the Company, such employee is an “employee at
will.”

 

(b)

No Right to Designation as Participant:  Designation as a Participant in the
Plan for a fiscal year shall not entitle or be deemed to entitle the Participant
to be designated as a Participant for any subsequent fiscal year.

 

(c)

Payment on Behalf of Payee:  If the Committee finds that any person to whom any
amount is payable under the Plan is unable to care for such person’s affairs
because of illness or accident, or is a minor, or has died, then any payment due
such person or such person’s estate (unless a prior claim therefor has been made
by a duly appointed legal representative) may, if the Committee so elects, be
paid to such person’s spouse, a child, a relative, an institution maintaining or
having custody of such person, or any other person deemed by the Committee to be
a proper recipient on behalf of such person otherwise entitled to payment.  Any
such payment shall be a complete discharge of the liability of the Plan and the
Company therefor.

 

(d)

Nonalienation:  No interest, expectancy, benefit, payment, claim or right of any
Participant or beneficiary under the Plan shall be (i) subject in any manner to
any claims of any creditor of the Participant or beneficiary, (ii) subject to
the debts, contracts, liabilities or torts of the Participant or beneficiary or
(iii) subject to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind.  If any
person attempts to take any action contrary to this Paragraph, such action shall
be null and void and of no effect and the Committee and the Company shall
disregard such action and shall not in any manner be bound thereby and shall
suffer no liability on account of its disregard thereof.

If the Participant or beneficiary hereunder becomes bankrupt or attempts to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or beneficiary or the
spouse, children, or other dependents of the Participant or beneficiary, or any
of them, in such manner and in such amounts and proportions as the Committee may
deem proper.

 

(e)

Recoupment of Awards:  The Committee may require that any current or former
Participant reimburse the Company for all or any portion of any award, terminate
any outstanding or unpaid award or recapture any amount paid pursuant to an
award made under the Plan to the extent required by any recoupment or clawback
policy adopted by the Committee in its discretion or to comply with the
requirements of any applicable laws.

8

 

--------------------------------------------------------------------------------

 

 

(f)

No Trust or Fund Created:  The obligation of the Company to make payments
hereunder constitutes a liability of the Company to a Participant or
beneficiary, as the case may be.  Such payments shall be made from the general
funds of the Company and the Company shall not be required to establish or
maintain any special or separate fund, or purchase or acquire life insurance on
a Participant’s life, or otherwise to segregate assets to assure that such
payment shall be made. Neither a Participant nor a beneficiary shall have any
interest in any particular asset of the Company by reason of its obligations
hereunder.  Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Company and a Participant or any other person.  The rights and claims of a
Participant or a beneficiary to a benefit provided hereunder shall have no
greater or higher status than the rights and claims of any other general,
unsecured creditor of any Participating Company.

 

(g)

Binding Effect:  Obligations incurred by any Participating Company pursuant to
the Plan shall be binding upon and inure to the benefit of such Participating
Company, its successors and assigns, and the Participant and the Participant’s
Beneficiary.

 

(h)

Coordination with Other Company Benefit Plans:  Any income Participants derive
from payments pursuant to awards will not be considered eligible earnings for
purposes of pension plans, savings plans, profit sharing plans or any other
benefits plans sponsored or maintained by the Company or an Affiliate unless
expressly included by the provisions of any such plan.

 

(i)

Entire Plan:  This document, any written amendments hereto and any Annex or
Exhibit attached hereto contain all the terms and provisions of the Plan and
shall constitute the entire Plan, any other alleged terms or provisions being of
no effect.

 

(j)

Construction:  Unless otherwise indicated, all references to articles, sections,
paragraphs and subparagraphs shall be to the Plan as set forth in this
document.  The titles of articles and the captions preceding sections and
paragraphs have been inserted solely as a matter of convenience of reference
only and are to be ignored in any construction of the provisions of the
Plan.  Whenever used herein, unless the context clearly indicates otherwise, the
singular shall include the plural and the plural the singular.

 

(k)

Applicable Law:  The Plan shall be governed and construed in accordance with the
laws of the State of Delaware, except to the extent such laws are preempted by
the laws of the United States of America.

 

(l)

Limited Effect of Restatement:  This instrument amends and restates the Plan
effective as of January 1, 2018. Nothing in this instrument shall in any way
change, alter or affect the terms of any award made under the Plan prior to such
date.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by a duly
authorized officer this 30th day of November, 2018.

 

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

/s/ David Katz

Officer’s Name:

David Katz

Officer’s Title:

Executive Vice President, Chief Financial Officer

 

 

 

9

 

--------------------------------------------------------------------------------

Exhibit A

Coca-Cola Bottling Co. Consolidated

Annual Bonus Plan

Bonus Calculations for Award Payments

for                     

 

Overall Goal Achievement Factor

Performance

Measure

Weightage

Factor

Goal

Goal

Achievement

Incentive Level

(From Applicable Performance

Tables Below)

Bonus %

 

(A)

 

 

(B)

(A x B)

[Insert Measure (ex. Revenue)]

TBD

Approved Budget

TBD

TBD

TBD

[Insert Measure (ex. Earnings Before Interest and Taxes (EBIT)]

TBD

Approved Budget

TBD

TBD

TBD

[Insert Measure (ex. Net Debt)]

TBD

Approved Budget

TBD

TBD

TBD

 

Calculated Overall Goal Achievement Factor

 

TBD

 

 

Performance Measures

[Insert Measure (ex. Revenue)]

[Insert Measure (ex. EBIT)]

[Insert Measure (ex. Net Debt)]

Goal Achievement

(in %)

Amount of Incentive

(As a % of Maximum)

Goal Achievement

(in %)

Amount of Incentive

(As a % of Maximum)

Goal Achievement

(in %)

Amount of Incentive

(As a % of Maximum)

TBD

 

 

TBD

TBD

TBD

TBD

TBD

 

Gross Cash Award Calculation

Step 1:  Base Salary x Approved Bonus % Factor = TBD

Step 2:  Step 1 x Indexed Performance Factor = TBD

Step 3:  Determine “Overall Goal Achievement Factor” in above table

Step 4:  Calculate “Gross Cash Award”:  Step 2 x Step 3 = Gross Cash Award

 